Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 28, 2020

                                           No. 04-20-00316-CV

                                    IN RE Abelardo G. GONZALEZ

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On June 13, 2020, relator filed a petition for writ of mandamus and we later requested a
response from the trial court. On September 29, 2020, the trial court filed, in this court, a copy of
a signed Order Granting Non-Suit dated September 29, 2020. The order states “there are no
pending matters before the court on this case” and the case is dismissed. Because it appeared
relator’s petition for writ of mandamus is now moot, relator was ordered to show cause no later
than October 16, 2020, why this original proceeding should not be dismissed as moot. Relator did
not respond; therefore, this appeal is dismissed as moot. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on October 28, 2020.



                                                            _____________________________
                                                            Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2020.



                                                            Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2017FLI001815C3, styled In the Interest of M.A.G. and Z.A.G., Children,
pending in the County Court at Law 2, Webb County, Texas, the Honorable Missy Medary, sitting by assignment.